In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Bellantoni, J.), dated April 9, 2001, which denied her motion for leave to enter judgment against the defendants Sawmill Woodworking, Inc., and Ben-Stone Holding Corp., upon their default in appearing or answering, and granted the cross motion of those defendants for leave to serve a late answer.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion and granting the respondents’ cross motion (see, St. Charles Hosp. & Rehabilitation Ctr. v Royal Globe Ins. Co., 282 AD2d 593; Trent v Bedford Stuyvesant Restoration Ctr., 277 AD2d 444). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.